Hamilton App. No. C-010727, 2002-Ohio-6064. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Entry Granting Motion to Certify Conflict dated December 9, 2002:
“Whether the amendment of the charging instrument from one subsection of R.C. 4511.19 to another subsection of R.C. 4511.19 changes the name and identify of the crime charged in violation of Ohio Criminal Rule 7(D)?”
F.E. Sweeney, Pfeifer and O’Connor, JJ., dissent.
The conflict case in State v. Marinik (1989), 57 Ohio App.3d 110, 567 N.E.2d 310.